Citation Nr: 1630866	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  14-25 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to November 29, 2006 for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD prior to November 29, 2006.


REPRESENTATION

Appellant represented by:	Joseph Moore, Esq.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1967 to October 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2010 and January 2013 rating decisions of the Huntington, West Virginia Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for PTSD, rated 50 percent from November 29, 2006, and granted a TDIU rating from that same date.  

The Veteran timely appealed the initial rating and effective date of service connection for PTSD assigned in the January 2010 rating decision, and a subsequent January 2014 Board decision granted an earlier effective date of September 13, 2002.  The Veteran continued to appeal the initial rating assigned to his PTSD.  Rating decisions since the January 2010 decision assigned "staged" ratings of 30 percent from September 13, 2002 to November 29, 2006, 70 percent from that date to January 25, 2010, and a 100 percent rating from that date.  In addition, a TDIU rating was granted from November 29, 2006 onwards.  

Correspondence from the Veteran and his representative throughout the record clearly indicate he is satisfied with all ratings from November 29, 2006 onwards.  In fact, his July 2014 correspondence perfecting these appeals specifically indicates that the only issues being appealed are the rating for PTSD prior to November 29, 2006, and entitlement to a TDIU rating prior to such date.  Consequently, that is the only period for consideration in this appeal.  Moreover, while the AOJ and a prior Board remand framed the matter as one seeking an "earlier effective date" for his TDIU award, the Veteran's representative has repeatedly and consistently framed the matter as one of entitlement prior to November 29, 2006.  The issue has been recharacterized accordingly.



FINDINGS OF FACT

1.  Prior to November 29, 206, the evidence reasonably shows that the Veteran's PTSD is productive of occupational and social impairment with deficiencies in most areas due to symptoms including (and others of analogous severity to) suicidal ideation, obsessive-compulsive tendencies, near-continuous depression, irritability, difficulty adapting to worklike settings, and inability to maintain effective relationships.

2.  Prior to November 29, 2006, the evidence reasonably shows that the Veteran's PTSD was productive of essentially the same level of disability and occupational impairment as after that date, and precluded him from obtaining and maintaining more than marginal employment.


CONCLUSIONS OF LAW

1.  A 70 percent rating (but not higher) is warranted for service-connected PTSD prior to November 29, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.130 (2015) 

2.  A TDIU rating is warranted prior to November 29, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as this decision grants a TDIU rating, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

The Veteran's increased rating claim is appealing the initial rating assigned with the grant of service connection for PTSD.  The statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  A May 2008 letter and the May 2014 statement of the case (SOC) properly notified the Veteran of the downstream issue of a higher initial rating.  Thus, VA's duty to notify is satisfied.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has had ample opportunity to respond and has not alleged that notice was less than adequate. 

In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  Pertinent VA examinations were conducted in December 2002, January 2003, and December 2009 and the reports of those examinations are in the record and describe all pertinent findings and features of the Veteran's PTSD to allow for application of the relevant rating criteria.  Moreover, the Board notes that, as the current appeal pertains to the past, a remand for contemporaneous examination would only cause undue delay to adjudication of this matter without shedding any further light on the substantive facts for the period under consideration.  Notably, the Veteran has not identified any pertinent evidence which remains outstanding.  VA's duty to assist is met.

General Legal Criteria

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App, 119 (1999).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.  It will address each individually.

PTSD, prior to November 29, 2006

	Legal Criteria

The Veteran's PTSD is rated according to the General Rating Formula for Mental Disorders.  Under the relevant rating criteria, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board is precluded from differentiating between symptoms attributable to PTSD and those associated with nonservice-connected mental health disorders absent clinical evidence clearly showing such distinction.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2012).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) scale is "a hypothetical continuum of mental health-illness" based on the degree of a patient's "psychological, social, and occupational functioning." DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 34 (4th ed. text revision, 2000) (hereinafter DSM-IV-TR).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

Notably, VA had previously adopted the American Psychiatric Association: Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), for rating purposes, but implemented the DSM-5, effective August 4, 2014.  The Secretary determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As the Veteran's increased rating claim was originally certified to the Board in June 2015, the DSM-5 technically applies here.  However, GAF scores will be nonetheless discussed for the period in question because the DSM-IV was in use at the time (which, unlike the DSM-5, still maintained the use of such scores in evaluating psychosocial functioning). 

	Factual Background and Analysis

The Veteran contends that a total rating was warranted for his PTSD prior to November 29, 2006, because medical records showed "debilitating symptoms" during that time and that those symptoms demonstrated total occupational and social impairment.  He reported that he had very limited social contact outside of group therapy appointments.  He also pointed to records showing trust and intimacy problems causing problematic personal relationships during this period, and cited to a November 2015 letter from his ex-wife confirming he exhibited psychiatric symptoms that made their marriage difficult.  He also noted a history of suicidal ideation and cited to August 2002 and December 2002 notations of auditory hallucinations, as well as an October 2006 notation of paranoia as evidence of severe symptoms warranting a higher rating.

In August 2002, the Veteran had been self-employed doing home remodeling work for five years, but was in financial stress due to lack of work.  He lived with a girlfriend of three years and reported regular contact with his mother.  He said he had few friends but did not interact much with them due to financial limitations.  He played guitar and wrote songs in his leisure time.  The diagnoses were depression not otherwise specified (NOS), anxiety NOS vs. PTSD, alcohol dependence, and cannabis dependence.  A GAF score of 50 was assigned.  He had a tearful affect and reported having crying spells daily.  He said he had impaired sleep and varied appetite with low energy and no motivation.  He reported poor concentration, but denied hallucinations.  He also reported panic attacks with the most recent one being three weeks prior.  He said he was anxious, irritable, and isolating.  In September 2002, VA records note the Veteran was followed by psychiatric providers for depression.  Mental health notes from that time indicate diagnoses for depression NOS, anxiety NOS vs. PTSD, and alcohol and polysubstance abuse.  Later that month, he showed some improvement in depression and his ability to get restful sleep.  The diagnoses were still PTSD and depression.  Subsequent treatment notes through October 2002 continue to note those diagnoses.  

An August 2002 Vet Center psychiatric evaluation report indicated diagnoses of chronic PTSD and depression.  The Veteran had reported recent suicidal ideation but denied any intent, plan, method, or timetable.  He was unemployed and/or underemployed at the time.  Mental status examination noted neat appearance, anxious manner, above average intelligence, retarded speech, proper orientation, impaired memory function, flat and blunted affect, agitated and restless motor activity, and good judgment.  There were also notations of delusions and hallucinations, sleep disturbance, low energy, and recent weight loss.  

In October 2002, the Veteran described a history of failed marriages.  In particular, the second marriage ended because his wife could not "deal with [his] PTSD" and complained about his frequent anger, rage, depression, alcoholism, and loss of his construction business.  He also reported difficulty due to depression, withdrawal, isolation, a need to control things, and difficulty in trust and intimacy.  He indicated that he had a history of alcoholism that he attributed to self-medication as a way to cope with his PTSD symptoms.

A November 2015 letter from the Veteran's ex-wife indicated that they were married in 1984, and remained so for 13 years.  During that time, he worked for his father installing ceramic tile with his three brothers in an isolated rural community.  After his father died, he struggled to make it on his own.  She said the Veteran was unable to provide emotional support for her or their daughter, and was often short with them.  He exhibited "depression, low self-esteem, [and] anxiety, all of which increased through time, and he withdrew further into himself."  For the last four or five years of their marriage, she said she lived with the fear that one day she would come home from work and find him dead from a self-inflicted gunshot wound.  He had apparently received some counseling at the time without resolution or acquisition of healthy coping skills.  Instead, she said he turned to alcohol and became more distant and unavailable.  After their divorce, she said he moved to Texas to be with his family.  She indicated that she worked in the behavioral health field (as a licensed professional counselor) since their divorce, and had gained "much insight to mental illnesses and recognize[d] the signs and symptoms of PTSD [the Veteran] showed during [their] marriage and since."  

In October 2002, VA providers diagnosed anxiety disorder NOS.  A November 2002 neuropsychological evaluation report noted clinical depression, clinical anxiety, clinically elevated somatic concerns, highly elevated obsessive-compulsive thinking and worrying, clinically elevated paranoid distrust and suspicion, mildly elevated hypomania, and clinically elevated subjective distress that amounted to "serious depression and anxiety with also support for possible PTSD."  Generally, the Veteran "appear[ed] to have chronic anxiety and depression problems, with some psychotic-like features of unknown etiology" and support for the presence of PTSD.  The following month, VA records note the Veteran endorsed 17 out of 17 PTSD symptoms.  

On December 2002 VA examination, the Veteran said he attended broadcast school for a few years after service, and then worked in recording studios.  Thereafter, he worked construction with his father, and left to work as a TV engineer in Texas, only to return to working construction with his father again.  After his father died, his stepmother sold the business and tools, and he moved back to Texas and continued to work as a self-employed contractor.  However, his work suffered when he watched news about special operations groups in Afghanistan that triggered memories of his own service.  He said he was looking for income, and had increased anxiety with sleep disturbances.  Postservice, he reported having to sit with a back to a wall when at restaurants and endorsed claustrophobic feelings while working in shower stalls.  He reported a DWI in 1981 or 1982 but no other arrests or time in jail.  He said he had a good relationship with his family but had a short temper at times.  In 1999, he began a relationship with a woman and had lived with her for about three years at the time of examination.  However, he had moved out the prior month.  He said he played guitar, wrote songs, and worked on a journal as leisure activities.  On mental status examination, he was alert and oriented with no obvious impairment in thought processes or communication.  He denied delusions or hallucinations, and eye contact was acceptable.  He reported thoughts of suicide in the past, but denied any intent or plan and was not considered an imminent risk.  His personal hygiene was "okay," and he was oriented to person, place, and time.  He stated his memory varied but did not demonstrate any specific difficulty during the interview.  He reported or demonstrated no obsessive or ritualistic behavior, and speech was clear and understandable.  His thoughts were also logical and goal-oriented, and he neither reported nor exhibited any panic attacks.  He described his mood as "up and down," indicating problems with depression that averaged "about 8 on a scale of 0-10."  He neither reported nor demonstrated impaired impulse control, and said he slept about six hours on average per night.  He denied interference with daytime activities, and said his appetite varied but did not report significant change in weight.  The examiner found he did not meet the diagnostic criteria for PTSD, specifically finding that he did not meet criteria C, D, E, and F.  Instead, the diagnoses were polysubstance dependence, and adjustment disorder with mixed anxiety and depressed mood (related to multiple financial problems).  A GAF score of 60 was assigned.

Two days after that examination, the Veteran was diagnosed by his VA psychiatric provider with chronic PTSD, exacerbated by current life stress, and substance use.  A GAF score of 45 was assigned.  He was in the midst of a "major life crisis" because his home renovation business had failed financially and he was forced to move out from the home he shared with his girlfriend.  He had a couple small renovation jobs, but only had a couple of days work in the past few weeks.  He could not pay off his debts, and made just enough to get by.  He admitted to hearing voices and some other psychotic symptoms.  

On January 2003 VA general medical examination, the Veteran was diagnosed with PTSD, clinical depression, mild chronic intermittent mechanical low back pain, and status post excision of benign skin lesions.  However, the psychiatric review found normal behavior, comprehension, and emotional response.  Later that month, VA records show he was under a great deal of stress because of financial difficulties and his mother's poor health.  He denied suicidal ideation.  He was scheduled to attend a PTSD 101 class.  

In October 2006, VA provider noted that the Veteran was diagnosed with PTSD in December 2002, which was after his VA examination that same month, and found that the lack of a confirming PTSD diagnosis at the time of VA examination may have significantly impacted upon the examiner's conclusions.  The provider also noted that the VA examiner had assigned a GAF score of 60, but opined that there was no evidence of any GAF score above 50, noting a current score of 40.  The Veteran was noted to have had GAF scores as low as 35 in the prior six months.  A group therapy note that month indicated the Veteran discussed how difficult it was for him to come to group sessions, and how he had to remain silent at times to keep control.  

On November 15, 2006, a VA provider noted that "there is no doubt that [the Veteran] has PTSD and is a combat Veteran."  A GAF score of 40 was assigned.  The record notes the Veteran was friendly, cooperative, frank, emotionally uncomfortable, passive, angry, suspicious, dull, depressed, made good eye contact, had slow response speed, and made minimal facial expressions appropriate to sad content.  He dressed appropriately and there was no evidence of problems in thought process or content.  He had no delusions or hallucinations, no suicidal or homicidal ideations, though he had thought of suicide in the past.  He was fully oriented, but very forgetful in the short-term.  Long-term memory was good, but concentration was poor.  He also had decreased appetite, and was usually tired.  He said he fell asleep early and wakes but could not seem to get rest.  However, the social worker felt the Veteran presented with significant symptoms of PTSD and a history of social and occupational difficulties, and was "pathetically compliant with others" and "resigned to a dismal life."

On December 2009 VA evaluation, the Veteran said he attended broadcast school after service and began working as a technician in a recording studio in Los Angeles.  That job was stressful and he began "having run-ins with people" that caused him to be moved to a position in which he was remodeling a building.  Thereafter, he moved to Arizona where he worked with his father in remodeling and construction.  He had been married twice, each time ending in divorce.  The examiner assigned a GAF of 48 at that time and said his symptoms had "negatively impacted his functioning in various areas, "including social functioning (due to marital discord, difficulty trusting others and building relationships) and occupational functioning (in that he typically sought work in which he could be isolated from others and had struggled to manage his anger on the job).

At the outset, the Board notes that the record includes evidence of multiple psychiatric diagnoses without any clinical indication that the impairment and symptoms attributable to each may be clearly distinguished from one another.  Absent evidence which provides such unambiguous delineation, the law requires the Board to consider the entirety of the Veteran's psychiatric disability picture.  See Mittleider, 11 Vet. App. at 182.  

In light of that, the Board finds that the evidence readily supports a rating in excess of 30 percent prior to November 29, 2006.  To begin, a 30 percent rating represents a relatively mild level of occupational and social impairment while "generally functioning satisfactorily."  However, the May 2014 rating decision indicates that rating was based entirely on the December 2002 examiner's assessment (which assigned a GAF score of 60).  Notably, that examination report did not even acknowledge that the Veteran had PTSD, which has since been proven.  It seems at least slightly incongruent and at most wholly inappropriate to cite the findings from an examination report that did not correctly diagnose PTSD as support for the rating then assigned.  

Given the above, the December 2002 examination report is inadequate for rating purposes, not only because of the clear diagnostic error therein, but also because the contextual clinical evidence consistently reflects a much more severe disability picture than reflected by the December 2002 examination report.  As early as August 2002, there are clinical notations of delusions and hallucinations.  An October 2002 evaluation noted "serious" depression and anxiety, and the December 2002 examination report itself noted a history of suicidal ideation.  Two days after that examination, he was assigned a GAF score of 45 (and diagnosed with PTSD).  Thus, the severity of the Veteran's disability during the period in question must be judged on the other evidence of record.  In addition to the impairment noted above, the Board finds that the evidence during the period under consideration indicates the Veteran experienced multiple symptoms associated with ratings in excess of 30 percent.  He has complained of and been treated for depression on an almost continuous basis-nearly every pertinent treatment record notes depression or depressed mood in some manner.  Moreover, the October 2002 evaluation notes clinically elevated obsessive-compulsive tendencies.  His ex-wife's statements indicate he was frequently irritable as well.  Finally, the December 2009 VA evaluation record indicates the Veteran was unable to work with others at his first postservice job (in a recording studio) and subsequently began doing remodeling work.  Delusions, hallucinations, obsessional behavior, impaired impulse control and irritability, near-continuous depression, and difficulty adapting to worklike settings are all associated with ratings far in excess of 30 percent.  

Furthermore, the Veteran's psychiatric disability has also been shown to cause difficulty maintaining his family and social relationships (as evidenced by multiple divorces during this period with a more recent incident requiring him to move out from the residence he and his girlfriend had been sharing).  He also seemed to have a troubled relationship with his stepmother.  Inability to maintain effective relationships is a symptom typically associated with a higher 70 percent rating.  He has repeatedly reported difficulty concentrating and focusing.  The evidence also shows he was unable to work in a social setting.  Outside a comfortable family work environment (in the construction business with his father and brothers), he struggled to support himself.  For comparison purposes, the GAF scores assigned prior to November 29, 2006 were roughly between 50 and 40 (with notations of prior scores as low as 35, though the Board has found no official documentation of such), and at the time of December 2009 evaluation (during which VA has conceded a 70 percent rating is appropriate), he was assigned a similar GAF score of 48, and the examiner opined that his symptoms his symptoms negatively impacted social functioning (due to marital discord, difficulty trusting others, and difficulty building relationships) and occupational functioning (as he sought work in which he could be isolated from others and had struggled to manage his anger on jobs).  That characterization and assessment is also fairly congruent with the disability picture presented by the Veteran's symptoms prior to November 2006.  

In light of the above, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's psychiatric disability caused him to suffer from deficiencies in most areas of functioning during the period on appeal.  In addition to his problems with work (his inability to support himself or work in social environments), family relations (inability to maintain a stable relationship with multiple women and family members), and mood (near-continuous depression), and his specific symptoms indicating a disability picture consistent with a 70 percent schedular rating, the Veteran also exhibited poor concentration during this period, which suggests a thinking deficiency.  Thus, deficiencies have been shown in four of the six areas of functioning contemplated by the schedular criteria.  It is also worth noting that the Veteran's GAF scores during this period (aside from the anomalous December 2002 VA examiner's score) show a steady decline between 2002 and October 2006 from 50 (already representing serious impairment) to 40 (representing impairment comparable to that associated with deficiencies in several areas of functioning).  Accordingly, resolving all remaining doubt in the Veteran's favor, the Board finds that a 70 percent rating is warranted.

However, a higher 100 percent rating is not warranted.  While the evidence does suggest the Veteran's psychiatric impairment was dire during this period, there is no evidence suggesting total occupational and social impairment, or symptoms that are so severe as to approximate the types, frequency, and severity of those contemplated by such rating. In so finding, the Board acknowledges the evidence suggesting some delusions or hallucinations.  However, the absence of such symptoms in more recent evaluations indicates they are episodic rather than persistent (as contemplated by the 100 percent rating criteria).  Similarly, there is an isolated notation of retarded speech, but his communication otherwise has been fairly normal and, thus, far from grossly impaired.  Likewise, the notations of suicidal ideation during this period are mostly historical rather than a lingering, persistent concern of danger to himself or others.  In short, the criteria for a 100 percent rating contemplates a tremendous level of disability that renders one virtually non-functional, or persistently a danger to themselves or others, and the Veteran, though seriously impaired, to be sure, is fortunately not shown to be so totally disabled.
Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for the above disabilities.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In this case, the Veteran's PTSD primarily produces mood disturbances, sleep impairment, some suicidal ideation and hallucination, deficiencies in several areas of functioning, irritability, and other such symptoms.  The criteria for rating mental disorders are fairly broad and inclusive.  The Veteran has not alleged any symptoms or impairment that paints an unusual or exceptional disability picture not contemplated by those criteria.  Therefore, the rating schedule is adequate in this case.  Therefore, referral for extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008) (establishing a three-step process for determining whether a Veteran is entitled to an extraschedular rating).

TDIU

The Veteran contends that, prior to November 29, 2006, he was not employed in more than a marginal capacity and therefore should be awarded a TDIU rating during that period.  

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that by reason of service-connected disability the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Veteran's only service connected disability prior to November 29, 2006, was PTSD, which (as determined above) warrants a 70 percent rating during that period.  Therefore, he meets the schedular criteria for a TDIU rating, and the only remaining question is whether that disability rendered him unable to secure or follow a substantially gainful occupation (that is, not including marginal employment).  

As noted above, the Veteran has a history of working as a technician in recording studios, a TV engineer, and most prominently as a contractor or subcontractor doing remodeling work of all sorts.  He has a two-year degree from a broadcast school.  Also as noted above, a December 2009 VA provider explicitly found that the Veteran's psychiatric disability caused significant impairment on his ability to continue working in his usual occupation by leading him to seek work that facilitated isolation from others.  The January 2013 rating decision granting a TDIU rating effective November 29, 2006 based its decision explicitly on that December 2009 opinion, and granted the award back to the effective date of the 70 percent rating for PTSD (also assigned in that decision).  In fact, the decision indicates that the primary basis for denying TDIU up until that point seemed to be merely that the Veteran did not meet the schedular criteria under 38 C.F.R. § 4.16(a).  As the AOJ has effectively conceded based on the medical evidence that the Veteran's disability picture after November 29, 2006 is productive of occupational impairment warranting a TDIU rating, and the Board has essentially found that the Veteran's PTSD prior to that date exhibited a remarkably similar disability picture, it follows that the same occupational impairment was also present during that time.  

In addition, the Board also specifically finds that his inability to work around others renders his only two years of education effectively useless to him, as broadcasting is a field which is likely to require relatively frequent interpersonal interactions.  Moreover, in January 2010, he submitted a Social Security earnings statement that his highest earnings were in 1999 and 2000 (although his income during this time was still rather low), followed by a dramatic drop-off in earnings, including figures that were well below the poverty guidelines reported by the Department of Health and Human Services (HHS) for the corresponding years.  See Department of HHS, Prior HHS Poverty Guidelines and Federal Register References (2016), available at: https://aspe.hhs.gov/prior-hhs-poverty-guidelines-and-federal-register-references.  The year 2000 is when the Veteran indicated he last worked to a substantive degree in his original application for a TDIU rating.  Under the circumstances, the Board finds that the evidence wholly supports a finding that the Veteran's PTSD is reasonably shown to have prevented him from finding or maintaining more than marginal employment prior to November 29, 2006.

Accordingly, resolving all remaining doubt in the Veteran's favor, the Board finds that a 70 percent (but not higher) rating for PTSD and a TDIU rating are warranted prior to November 29, 2006.


ORDER

A disability rating in excess of 30 percent prior to November 29, 2006 for service-connected PTSD is granted.

A TDIU rating prior to November 29, 2006, is granted.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


